DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laifenfeld (20190018119) in view of Lepere (20150070683).
Referring to claims 1, 9, Laifenfeld shows an electronic apparatus comprising:
a light emitter configured to emit light towards an area around the electronic apparatus as emitted light (see figure 1 Ref 102);
a light receiver configured to acquire reflected light from an object that reflects the emitted light emitted from the light emitter (see figure 1 Ref 104);
a memory (inherent with the processor) storing one or more instructions (see paragraph 42); and
a processor configured to execute the one or more instructions (see figure 12) to: acquire a first depth image based on first reflected light acquired through the light receiver during a first time period and store the first depth image in the memory (see figure 12 Ref 1204 and 1206),
acquire a second depth image based on second reflected light acquired through the light receiver during a second time period following the first time period (see figure 12 Ref 1208), and
acquire distance information between the electronic apparatus and the object included in the second depth image by subtracting a first depth value of each pixel of the first depth image stored in the memory from a second depth value of each pixel of the second depth image (see paragraph 101-106).  However Laifenfeld fails to specifically show correcting the distance information by using a compensation value acquired based on time information corresponding to the second time period.
Lepere shows a similar device that includes an electronic apparatus comprising:
a light emitter configured to emit light towards an area around the electronic apparatus as emitted light (see figure 3 Ref 310);
a light receiver configured to acquire reflected light from an object that reflects the emitted light emitted from the light emitter (see figure 3 Ref 320);
a memory (see paragraph 123) storing one or more instructions (see 14); and
a processor configured to execute the one or more instructions (see figure 3 Ref 325) to: acquire a first depth based on first reflected light acquired through the light receiver during a first time period and store the first depth in the memory (see figure 11b note the first distance detection Ref 1165),
acquire a second depth based on second reflected light acquired through the light receiver during a second time period following the first time period (see figure 11b Ref 1175), and
acquire distance information between the electronic apparatus and the object included in the second depth by subtracting a first depth value of the first depth image stored in the memory from a second depth value of the second depth image (see paragraph 116-119), and correcting the distance information by using a compensation value acquired based on time information corresponding to the second time period (see paragraph 119 note where the subtraction is performed to determine the range interval and then upon determining the range interval a correction is applied to unscramble the times based upon the known interval as shown in paragraph 122-124).
It would have been obvious to include the subtraction/correction as shown by Lepere because this allows for range ambiguity to be corrected by simply having range intervals where the transmitted signals are slightly delay within the interval.  
Referring to claims 2 and 10, the combination of Laifenfeld and Lepere shows the processor is further configured to execute the one or more instructions to acquire the compensation value based on the time information corresponding to the second time period and a wavelength of the emitted light (see paragraph 116-119 and 122-124 note the correction that is determined based upon the subtraction as taught in 116-119, note the correction is the range interval that is applied to unscramble the TOF’s).
Referring to claims 5 and 13, Laifenfeld in view of Lepere renders obvious the light receiver includes a first sensor unit and a second sensor unit, each of the first and second sensor units including a plurality of sensors, and
the processor is further configured to execute the one or more instructions to control the light receiver so that the first sensor unit is activated in synchronization with the first time period and the second sensor unit is activated in synchronization with the second time period (see the sensor as shown by Laifenfeld in figure 5a note the scanning that is performed across the scene).
Referring to claims 6 and 14, Note Laifenfeld shows the use of an emission location (see the scan shown in figure 5a as well as figure 4) however does not specifically show control of the position on the lens.  This is extremely well known with an autofocusing mechanism for this type of rangefinder and this add no new or unexpected results.  This is official notice and the examiner can provide numerous examples of autofocus tied to this type of rangefinder.  
Referring to claim 7, Note the Laifenfeld does not specifically show a non-reflective coating on the lens however this is extremely well known and adds no new or unexpected results.  This is official notice and the examiner can provide numerous examples of antireflective coatings tied to this type of rangefinder.  
Referring to claims 8 and 15, Laifenfeld renders obvious acquiring a confidence image indicating reliability of the second depth value of each pixel of the second depth image, and
updating the second depth image using the confidence image (see figure 14 note the comparison of the table of expected delta to a threshold). 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laifenfeld (20190018119) in view of Lepere (20150070683) and further in view of Xu (20160116594).
Referring to claims 3 and 11, Laifenfeld and Lepere both show TOF detection that corrects for range ambiguity, however neither shows the possibility of determining range through phase shift.  Xu shows a similar device that detects range based on phase shift and corrects for phase ambiguity (see figure 2).  It would have been obvious to include the phase measurement as  shown by Xu because this is an extremely well known alternative to the TOF detection as shown by Laifenfeld.   
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laifenfeld (20190018119) in view of Lepere (20150070683) and further in view of Waligorski (20160198147).
Referring to claims 4 and 12, Neither Laifenfeld or Lepere shows he light receiver includes a plurality of sensors including a first sensor and a second sensor, and
the processor is further configured to execute the one or more instructions to:
control the light receiver so that the first sensor and the second sensor are activated at a preset time difference,
acquire the image data by acquiring first image data and second image data based on the first reflected light acquired by each of the first sensor and the second sensor, and
acquire the phase information on the first reflected light based on the first image data and the second image data.
Waligorski shows a similar device that includes he light receiver includes a plurality of sensors including a first sensor and a second sensor, and
the processor is further configured to execute the one or more instructions to:
control the light receiver so that the first sensor and the second sensor are activated at a preset time difference,
acquire the image data by acquiring first image data and second image data based on the first reflected light acquired by each of the first sensor and the second sensor, and
acquire the phase information on the first reflected light based on the first image data and the second image data (see paragraph 12-14 note the ERS of the range finder shown by Waligorski).  It would have been obvious to include the ERS design as shown by Waligorski because this allows one array to act as multiple sensor arrays that are activated at multiple times as shown by Waligorski.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645